Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haba et al. (USPN 9153533B2) in view of  Frans (USPN 20130336039A1). 
As per claim 1, Haba et al. discloses a memory device, comprising: a plurality of memory dies (column 2, lines 58-67 – memory chips), each memory die of the plurality of memory dies including: master selection circuitry configured to enable, or disable, or both of the plurality of memory dies based at least in part on detecting a difference in one or more characteristics between memory dies of the plurality of memory dies, an input from a host device or memory controller or both to the memory device, a fuse or antifuse setting of one or more memory dies of the plurality of memory dies, or a setting of one or more registers of the memory device, or any combination thereof (column 3, lines 27-61 – a memory chip is designated as a master chip by a fuse being enabled in a first state).
	Haba et al. fails to explicitly state enable, or disable, or both of individual command/address decoders; command/address decoders coupled to external contacts of the memory device such that the command/address decoders of each memory die are configured to receive command and address signals from the external contacts at inputs of the command/address decoders, wherein the command/address decoders of each memory die are further configured, when enabled, to decode the command and address signals and to transmit the decoded command and address signals to other memory dies of the plurality of memory dies.
	Haba et al. does disclose each of the memory circuits includes an address control logic and decoders in column 3, lines 41-46 and the semiconductor chips may be implemented in any suitable memory technology and is not limited to DRAM or any specific standard relating to DRAM as disclosed in column 6, lines 30-33.
Frans discloses enable, or disable, or both of individual command/address decoders; command/address decoders coupled to external contacts of the memory device such that the command/address decoders of each memory die are configured to receive command and address signals from the external contacts at inputs of the command/address decoders, wherein the command/address decoders of each memory die are further configured, when enabled, to decode the command and address signals and to transmit the decoded command and address signals to other memory dies of the plurality of memory dies in paragraphs 0027,0033,0034 – discloses command/address decoders, an interface connected to C/A (command/address) pins, the pins are the external contacts, which are connected to command/address decoders to decode the command/address signals from the pins, and how the command/address decoders function. Each of the memory die consists of the same configuration; therefore, the command/address pins with command/address decoders are in each memory die. The command/address decoder de-asserts the enable signal for the decoder if a slave memory die in paragraph 0032.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command/address decoders of Frans to the decoders of Haba et al. A person of ordinary skill in the art would have been motivated to make the modification because the command/address decoders are used in the processing of the commands received by the memory circuits.

As per claim 2, Haba et al. fails to explicitly state at least one through-silicon via (TSV) configured to transmit command and address signals from the external contacts to the inputs of the command/address decoders of each memory die of the plurality of memory dies.
	Haba et al. does disclose TSVs and TSV bus used to transmit and receive data as disclosed in column 2, lines 55-58; column 3, lines 4-22 and each of the memory circuits includes an address control logic and decoders in column 3, lines 41-46.
Frans discloses at least one through-silicon via (TSV) configured to transmit command and address signals from the external contacts to the  inputs of the command/address decoders of each memory die of the plurality of memory dies in paragraphs 0033, 0034 – discloses TSVs that allow master and slave die to communicate and be coupled to command/address decoders. The command/address pins send command/address signals to the command/address decoders to be decoded.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the TSVs and the command/address decoders of Frans to the decoders and TSVs and TSV buses of Haba et al. A person of ordinary skill in the art would have been motivated to make the modification because the command/address decoders are used in the processing of the commands received by the memory circuits and the memory dies/chips are able to transmit/receive data.

As per claim 3, Haba et al. discloses wherein the plurality of memory dies comprise every memory die of the memory device in (column 2, lines 58-67 – memory chips).

As per claim 4, Haba et al. discloses wherein each of the plurality of memory dies includes a fuse array, and wherein each fuse array includes at least a portion of the master selection circuitry of a respective memory die (column 3, line 62 – column 4, line – a fuse array is able to store the state input of whether the chip functions as a master or slave).

As per claim 5, Haba et al. fails to explicitly state wherein the command/address decoder of only one memory die of the plurality of memory dies is enabled.

As per claim 6, Haba et al. fails to explicitly state wherein the only one memory die corresponding to the enabled command/address decoders is a master memory die.
Haba et al. does disclose each of the memory circuits includes an address control logic and decoders in column 3, lines 41-46.
Frans discloses the only one memory die corresponding to the enabled command/address decoders is a master memory die in paragraph 0031 – the command/address decoder is enabled by the register being set for the chip to operate as the master memory die. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command/address decoders and enabling the command/address decoders when the die is a master memory die of Frans to the decoders of Haba et al. A person of ordinary skill in the art would have been motivated to make the modification because the command/address decoders are used in the processing of the commands received by the memory circuits and the memory dies/chips are able to transmit/receive data when the die/chip is a master memory die/chip.


As per claim 7, Haba et al. discloses wherein the plurality of memory dies is arranged in a three-dimensional stack (3DS), and wherein the master memory die is not a bottommost memory die of the 3DS (column 2, lines 54-67 – stack of memory chips and column 5, line 63 – column 6, line 11 – any chip can be a master or slave in whichever position in the stack).

As per claim 8, Haba et al. fails to explicitly state The memory device of claim 6, wherein at least one memory die corresponding to disabled command/address decoders is a slave memory die and is configured to receive decoded command and address signals from the master memory die.
Haba et al. does disclose each of the memory circuits includes an address control logic and decoders in column 3, lines 41-46.
Frans discloses wherein at least one memory die corresponding to disabled command/address decoders is a slave memory die and is configured to receive decoded command and address signals from the master memory die in paragraphs 0027,0032 – the command/address decoder is de-asserts the enable signal by the register being set for the chip to operate as the slave memory die and master die sending commands to slave dies in paragraphs 0040,0041. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command/address decoders and disabling the command/address decoders when the die is a slave memory die of Frans to the decoders of Haba et al. A person of ordinary skill in the art would have been motivated to make the modification because the command/address decoders are used in the processing of the commands received by the memory circuits and the memory dies/chips are disabled when the chip/die is a slave memory chip/die.

As per claim 9, Haba et al. discloses wherein the plurality of memory dies is arranged in a three-dimensional stack (3DS), and wherein the slave memory die is a bottommost die of the 3DS (column 2, lines 54-67 – stack of memory chips and column 5, line 63 – column 6, line 11 – any chip can be a master or slave in whichever position in the stack, including the bottommost chip).

As per claim 10, Haba et al. discloses wherein the memory device is a dynamic random access memory (DRAM) device (column 2, lines 58-67 – DRAM memory chips).

As per claim 11, Haba et al. discloses a method, comprising: selecting a memory die of the plurality of memory dies as a master memory die based at least in part on detecting a difference in one or more characteristics between memory dies of the plurality of memory dies, an input from a host device or memory controller or both to the memory device, a fuse or antifuse setting of one or more memory dies of the plurality of memory dies, or a setting of one or more registers of the memory device, or any combination thereof (column 2, lines 58-67 – memory chips and column 3, lines 27-61 – a memory chip is designated as a master chip by a fuse being enabled in a first state).
Haba et al. fails to explicitly state transmitting command and address signals to command/address decoders of every memory die of a plurality of memory dies of a memory device; enabling the command/address decoder of only one memory die of the plurality of memory dies.
	Haba et al. does disclose each of the memory circuits includes an address control logic and decoders in column 3, lines 41-46.
Frans discloses transmitting command and address signals to inputs of command/address decoders of every memory die of a plurality of memory dies of a memory device; enabling the command/address decoder of only one memory die of the plurality of memory dies in paragraph 0034 – discloses command/address decoders on each memory die and paragraph 0031 discloses enabling the command/address decoder of the master memory die.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command/address decoders and enabling the command/address decoder of the master memory die of Frans to the decoders of Haba et al. A person of ordinary skill in the art would have been motivated to make the modification because the command/address decoders are used in the processing of the commands received by the memory circuits and only one memory die being in control.

As per claim 12, Haba et al. fails to explicitly state transmitting decoded command and address signals to other memory dies of the plurality of memory dies using the enabled command/address decoder of the only one memory die.
Haba et al. does disclose each of the memory circuits includes an address control logic and decoders in column 3, lines 41-46.
Frans discloses transmitting decoded command and address signals to other memory dies of the plurality of memory dies using the enabled command/address decoder of the only one memory die in paragraph 0034 – discloses command/address decoders on each memory die and enabling the command/address decoder of the master memory die and paragraph 0031 discloses enabling the command/address decoder of the master memory die.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command/address decoders being enabled of Frans to the decoders of Haba et al. A person of ordinary skill in the art would have been motivated to make the modification because the command/address decoders are used in the processing of the commands received by the memory circuits and the memory dies/chips are able to transmit/receive data from only the master memory die.

As per claim 13, Haba et al. fails to explicitly state wherein the selecting includes disabling the command/address decoder of another memory die of the plurality of memory dies.
Haba et al. does disclose each of the memory circuits includes an address control logic and decoders in column 3, lines 41-46.
Frans discloses the selecting includes disabling the command/address decoder of another memory die of the plurality of memory dies in paragraph 0032 – the command/address decoder is de-asserts the enable signal by the register being set for the chip to operate as the slave memory die and master die sending commands to slave dies in paragraphs 0040,0041. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command/address decoders and disabling the command/address decoders when the die is a slave memory die of Frans to the decoders of Haba et al. A person of ordinary skill in the art would have been motivated to make the modification because the command/address decoders are used in the processing of the commands received by the memory circuits and the memory dies/chips are disabled when the chip/die is a slave memory chip/die.

As per claim 14, Haba et al. discloses wherein the selecting includes selecting the memory die of the plurality of memory dies as the master memory die after the plurality of memory dies are packaged in the memory device (column 3, lines 27-61 – a memory chip is designated as a master chip by a fuse being enabled in a first state).

As per claim 16, Haba et al. discloses further comprising: detecting a failure on the master memory die (column 6, lines 3-7 – if a problem arises with a master chip); and disabling the master memory die in response to detecting the failure (column 6, lines 3-7 – changing a master chip to a slave chip). 
Haba et al. does disclose each of the memory circuits includes an address control logic and decoders in column 3, lines 41-46.
Frans discloses disabling the enabled command/address decoder in paragraph 0032 – the command/address decoder is de-asserts the enable signal by the register being set for the chip to operate as the slave memory die and master die sending commands to slave dies in paragraphs 0040,0041. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command/address decoders and disabling the command/address decoders when the die is a slave memory die of Frans to the decoders of Haba et al. A person of ordinary skill in the art would have been motivated to make the modification because the command/address decoders are used in the processing of the commands received by the memory circuits and the memory dies/chips are disabled when the chip/die is a slave memory chip/die.

As per claim 17, Haba et al. discloses further comprising: detecting a failure on the master memory die (column 6, lines 3-7 – if a problem arises with a master chip); and enabling another memory die of the plurality of memory dies in response to detecting the failure (column 6, lines 3-7 – changing a slave chip to a master chip).
	Haba et al. does disclose each of the memory circuits includes an address control logic and decoders in column 3, lines 41-46.
Frans discloses enabling the command/address decoder of another memory die in paragraph 0034 – discloses command/address decoders on each memory die and paragraph 0031 discloses enabling the command/address decoder of the master memory die.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the command/address decoders and enabling the command/address decoder of the master memory die of Frans to the decoders of Haba et al. A person of ordinary skill in the art would have been motivated to make the modification because the command/address decoders are used in the processing of the commands received by the memory circuits and a master memory die is in control.

As per claim 18, Haba et al. discloses further comprising deactivating the master memory die (column 6, lines 3-7 – changing a master chip to a slave chip).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frans (USPN 20130336039A1).

As per claim 19, Frans discloses a memory system, comprising: a memory controller (paragraph 0051 – memory controller 602); and a memory device (column 0051 – semiconductor memory device 100 from Fig 1A, 130 Fig 1B, 150 Fig 1C) operably connected to the memory controller, wherein the memory device includes a plurality of memory dies (paragraph 0051 – semiconductor memory device 100 from Fig 1A, 130 Fig 1B, 150 Fig 1C and Figure 6 – memory die 104a,104b, as indicted in paragraph 0021), wherein each memory die of the plurality of memory dies includes command/address decoders and master selection circuitry (paragraphs 0028,0029 – memory die 200a,200b are examples of die 104a,104b FIG 1A; paragraphs 0030,0034 – memory die each contain command/address decoder 208a,b), 
wherein the command/address decoder of each memory die are configured to receive command and address signals from external contacts of the memory device at inputs of the command/address decoders (paragraphs 0030,0034 – memory die each contain command/address decoder 208a,b and paragraph 0052 – memory controller transmits command/address signals to the packaged semiconductor memory device and paragraph 0033 – discloses an interface connected to C/A (command/address) pins, the pins are the external contacts, which are connected to command/address decoders to decode the command/address signals from the pins), 
wherein the command/address decoders of each memory die are further configured, when enabled, to decode the command and address signal and transmit the decoded command and address signals to every other one of the plurality of memory dies (paragraphs 0027,0031,0034 – transmitting command and address signals to memory dies),
wherein the master selection circuitry of each memory die is configured to enable, or disable, or both respective command/address decoders of the plurality of memory dies after the plurality of memory dies are packaged in the memory device based at least in part on detecting a difference in one or more characteristics between memory dies of the plurality of memory dies, an input from a host device or memory controller or both to the memory device, a fuse or antifuse setting of one or more memory dies of the plurality of memory dies, or a setting of one or more registers of the memory device, or any combination thereof (paragraphs 0031-0033 – a configuration register has a value stored where the memory die is a master or slave memory die), and 
wherein the command/address decoder of only one memory die of the plurality of memory dies are enabled (paragraph 0031 – only a master memory die has the command/address decoder enabled).

As per claim 20, Frans discloses wherein the only one memory die corresponding to the enabled command/address decoder is a master memory die (paragraph 0031 – only a master memory die has the command/address decoder enabled), wherein the plurality of memory dies are arranged in a three-dimensional stack (3DS), and wherein the master memory die is not a bottommost memory die of the 3DS (paragraph 0027 – another die in the stack is configured to be the master die).

Claim Objections
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No reason to combine with references found.

Applicant's arguments and amendments filed 05/10/2022 have been fully considered. The references Haba et al. and Frans disclose the added limitations. Please see the above rejection. The Examiner would like to point out concerning the Frans reference discloses the external contacts which are the command/address pins that are located for each memory die as located in paragraphs 0031-0034. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113